DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 2-20 are pending. Claim 1 is cancelled. Claims 4 and 16-20 are withdrawn. Claims 2, 3, and 5-15 are under consideration in this action.

Election/Restrictions
Applicant's election with traverse of Group II (claims 2-15) in the reply filed on February 8, 2021 is acknowledged. With regards to the species election, upon further consideration, the species election requirement for the compound is withdrawn. 
With regards to the species election of the antifungal agent, Attorney Mandy Decker noted in the phone call on February 18, 2021 that Applicant elects posaconazole as the antifungal agent.
The traversal is on the ground(s) that that the subject matter of Groups III and IV are so closely related to the subject matter of Group II that the groups could be examined simultaneously without a significant additional burden. This is not found persuasive. The reasons there would be a serious search and/or examination burden are set forth on page 4 of the Requirement for Restriction/Election of December 8, 2020.
The requirement is still deemed proper and is therefore made FINAL.
s 4 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 8, 2021.

Claim Objections
Claim 5 is objected to because of the following informalities:  the “and” in line 3 before “voriconazole” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the effective amount of the antifungal agent in the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of the composition including an effective amount of the antifungal agent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 2, 5-7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth et al. (Roth) (US 2014/0314882 A1; published Oct. 23, 2014).
Applicant claims a composition, comprising:
	an antifungal agent; and
	a compound selected from the group recited in claim 2.

Note: The rejection set forth herein is directed to the genus of antifungal agent.

Roth disclose combination of at least two compounds which provide a synergistic effect useful in the treatment of diseases and therapeutic methods using such combination (para.0003).
Roth defines the term “synergistic effect” to have its ordinary meaning to one or skill in the art. A synergistic effect produced by a combination of compounds can include an effect which is observed to be greater than the effect produced by each compound individually (para.0026). 
A preferred combination of compounds that produce a synergistic effect is haloperidol (reading on compound in claim 2) and terbinafine (antifungal agent) (para.0051-0052; Roth claim 22). 
The combination of haloperidol and terbinafine was shown to synergistically reduce the growth rate of S. cerevisiae (fungus) (para.0070-0072; Fig.8). As shown in Figure 8 (white, grey and black indicate normal, slow, and no growth, respectively), the effective amount of terbinafine when used with the haloperidol was less than the effective amount of the terbinafine when used alone, and the combination of terbinafine and haloperidol had synergistically increased antifungal activity compared to terbinafine alone (Fig.8, para.0073).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (Roth) (US 2014/0314882 A1; published Oct. 23, 2014).
Applicant claims a composition, comprising:
	an antifungal agent; and
	a compound selected from the group recited in claim 2.

Note: The rejection set forth herein is directed to the genus of antifungal agent.

	The teachings of Roth are set forth above and incorporated herein. Additional relevant teachings of Roth are set forth herein below.
	Roth discloses that an embodiment of their invention involves a method of treating a condition that includes the step of administering a therapeutically and/or prophylactically effective amount of each of at least two or more compounds to a subject. Roth defines a therapeutically and/or prophylactically effective 
	Roth discloses experimentally verifying drug synergies, including that of the combination of terbinafine and haloperidol. After a minimum inhibitory concentration (MIC) for each drug was identified, a “concentration matrix” was performed in which drug combinations (Cx, Cy) were produced (X and Y being the two compounds being tested). Each drug was at one of eight concentrations at regular intervals between 0 and the MIC for that drug (para.0070; Fig.8). As discussed above, the combination of haloperidol and terbinafine were shown to synergistically reduce the growth rate of the fungus, S. cerevisiae (para.0072).
	With regards to the ratio of terbinafine (antifungal agent) to haloperidol (compound), although Roth does not appear to explicitly disclose a specific ratio, in light of Roth’s disclosure that the effective dosage of each agent ranges from 0.001-300 mg/kg and Roth’s disclosure of the synergistic antifungal effects along the concentration matrix for the combination of terbinafine and haloperidol (concentrations ranging from 0 to MIC of each agent), the specific amounts of terbinafine and haloperidol are clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the amount of terbinafine and haloperidol, each within Roth’s disclosed effective dosage range or an amount up to each agent’s MIC, based on the results shown in Roth’s Figure 8 for the synergistic effect of terbinafine and haloperidol and art recognized factors such as the severity of the infection in order to obtain the optimal antifungal therapeutic effect. Where the In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (Roth) (US 2014/0314882 A1; published Oct. 23, 2014) as applied to claims  2 and 5-15 set forth above, further in view of Baker, JR. et al. (Baker) (US 2012/0276182 A1; published Nov. 1, 2012) and Touitou (US 2012/0114574 A1; published May 10, 2012).
Applicant claims a composition, comprising:
	an antifungal agent (elected species: posaconazole); and
	a compound selected from the group recited in claim 2.


	The teachings of Roth as they apply to claims 2 and 5-15 are set forth above and incorporated herein. Additional relevant teachings of Roth are set forth herein below.
	Roth further discloses that a combination of three compounds may be used (para.0051). Among the suitable drugs disclosed include posaconazole.

	Roth does not appear to explicitly exemplify a combination of haloperidol, terbinafine, and posaconazole. Baker and Touitou are relied upon for the motivation to select posaconazole. Their teachings are set forth herein below.

	Baker discloses that posaconazole is used to prevent yeast infections of the mouth and throat, and it used to prevent serious fungal infections in people with a weakened ability to fight infection. Posaconazole is in a class of antifungals called azoles and slows fungal growth by inhibiting ergosterol biosynthesis, an essential component of the fungal membrane (para.0033).

Touitou discloses a composition for the treatment of nail and skin afflictions comprising at least one active agent (abstract). Touitou discloses that nail fungal infections are a widespread and hard to cure affliction, and so are some other skin afflictions. The nail fungal infection known as onychomycosis, caused mainly by the dermatophyte trichphyton rubrum, is particularly difficult to treat, and while some treatments prove effective, there are significant side-effects and the infection is recurrent (para.0001). Among the most prominent drugs for nail fungal infections is terbinafine. Among the other antifungal agents drugs in use include posaconazole (para.0002).
Touitou discloses that the at least one agent in the composition for the treatment of nail and skin afflictions may be posaconazole, terbinafine, and combinations thereof (para.0042). The concentration of posaconazole in the compositions can range from 0.1-20% (para.0114). 

As discussed above, Roth discloses a combination of haloperidol and terbinafine, and discloses that such a combination has synergistic antifungal activity. In light of Touitou’s disclosure that terbinafine may be used in combination with posaconazole to treat nail fungal infections and skin afflictions, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Roth with the teachings of Touitou and Baker, and further add posaconazole to Roth’s combination of haloperidol and terbinafine. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantages of widening the scope of fungal nail and skin afflictions and infections that may be treated and using different mechanisms of action to treat the infections and afflictions. For example, Baker discloses that terbinafine, a synthetic allylamine antifungal, is mainly effective on dermatophytes group of fungi, and posaconazole, an azole antifungal, slows fungal growth by inhibiting ergosterol biosynthesis, an essential component of the fungal membrane. One of ordinary skill in the art would have been motivated to do so as Roth discloses that their combinations may have at least three 
Further, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06. In the instant case, Roth’s combination of haloperidol and terbinafine are disclosed as having synergistic antifungal activity, and are being combined with posaconazole, an antifungal agent, to form a composition for treating fungal infections.
With regards to the amount of posaconazole to use in a composition of haloperidol, terbinafine, and posaconazole, as disclosed by Touitou, posaconazole is known to be used in antifungal compositions in amounts ranging from about 0.1-20% of the composition. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to try amounts disclosed by Touitou in compositions comprising haloperidol, terbinafine, and posaconazole, and engaging in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the amount of posaconazole based on factors such as the specific fungal infection to be treated, the severity of the infection to be treated, and the subject the composition is being administered to (e.g., state of their immune system). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (Steiner) (US 2010/0298394 A1; published Nov. 25, 2010).
Applicant claims a composition, comprising:
	an antifungal agent (elected species: posaconazole); and
	a compound selected from the group recited in claim 2.

Steiner discloses compositions for protecting neuronal and glial cells (abstract). Steiner discloses that certain antifungal agents are used for neuroprotection and/or treatment of diseases or conditions associated with neurons or glia (par.0004).\
Steiner discloses antifungal agents used as neuroprotective compounds for use in the pharmaceutical compositions (para.0148). Among the suitable neuroprotective compounds include posaconazole (reading on azole antifungal agent) (para.0149; Steiner claim 2). 
In an embodiment, one or more neuroprotective compound is combined with one or more antipsychotic compounds, such as haloperidol (reading on compound from instant claim 2). Such combinations may be utilized in treating an individual that is suffering from or at risk of suffering from a psychotic disorder (e.g., schizophrenia) (para.0303). 
	Although Steiner does not appear to explicitly exemplify a composition comprising posaconazole and haloperidol, Steiner renders obvious the combination of posaconazole and haloperidol as Steiner explicitly discloses posaconazole as a neuroprotective compound and discloses that such compounds may be combined with antipsychotic compounds such as haloperidol.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Conclusion
Claims 2, 3, and 5-15 are rejected. No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616